United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3391
                                    ___________

Monte M. Benoy,                       *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
William A. Halter, Commissioner of    *
                1
Social Security,                      *      [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                           Submitted: April 3, 2001
                               Filed: April 6, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Monte Benoy appeals the district court’s2 order affirming the Commissioner’s
decision to deny disability insurance benefits. We review that decision to determine

      1
       William A. Halter has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure
43(c).
      2
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.
whether it is supported by substantial evidence on the record as a whole--that is,
whether there exists relevant evidence that a reasonable person might accept as
adequate to support the conclusion. See Ingram v. Chater, 107 F.3d 598, 600 (8th Cir.
1997). Having carefully reviewed the record, including the new evidence Benoy
submitted to the Appeals Council, see Cunningham v. Apfel, 222 F.3d 496, 500 (8th
Cir. 2000), we affirm.

       Benoy’s assertions concerning his September 1999 injuries are not material to
this appeal. See Bergmann v. Apfel, 207 F.3d 1065, 1069-70 (8th Cir. 2000) (material
evidence is evidence relating to claimant’s condition for time period for which benefits
were denied). We conclude the administrative law judge’s (ALJ’s) credibility
determination was supported by Benoy’s repeated rejection of pain-clinic referrals and
narcotic pain medication. See Roth v. Shalala, 45 F.3d 279, 282 (8th Cir. 1995)
(failure to follow prescribed treatment without good reason is grounds for denying
benefits); Haynes v. Shalala, 26 F.3d 812, 814 (8th Cir. 1994) (lack of strong pain
medication is inconsistent with disabling pain). We also find no basis for disturbing the
ALJ’s residual functional capacity assessment, as it accorded with the medical expert’s
testimony and Benoy’s reported activities. See Piepgras v. Chater, 76 F.3d 233, 236
(8th Cir. 1996). Finally, we believe the ALJ properly considered the limitations
imposed by Benoy’s depression.

      Accordingly, we affirm.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-